 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7                                                  ***
 8   THE BANK OF NEW YORK MELLON f/k/a                      Case No. 2:16-cv-01897-KJD-GWF
     THE BANK OF NEW YORK, as successor in
 9   interest to JPMORGAN CHASE BANK, N.A.,                                    ORDER
     as Trustee,
10
                                               Plaintiff,
11
             v.
12
     TRAMONTO VILLAGGIO HOMEOWNERS
13   ASSOCIATION, et al.,
14                                          Defendants.
15          Presently before the Court is Plaintiff’s Motion to Lift Stay (#58). Though the time for
16   doing so has passed, no response in opposition has been filed.
17   I. Background and Analysis
18          This case emerges from the non-judicial foreclosure sale by Defendant Tramonto
19   Villaggio Homeowners Association on or about September 19, 2012 of the property located at
20   9576 Trattoria St., Las Vegas, Nevada 89178 (“the Property”). This case shares a similar fact
21   pattern with many cases currently pending before this Court, all having to do with HOA
22   foreclosure sales. One of the issues before the Court centers in whole or in part around the
23   question of what notice of default the foreclosing party was required to provide Plaintiff prior to
24   its foreclosure sale on the Property. After the Nevada Supreme Court’s decision in SFR Invs.
25   Pool 1, LLC v. U.S. Bank, the Ninth Circuit decided Bourne Valley Court Trust v. Wells Fargo
26   Bank, NA, 832 F.3d 1154, 1160 (9th Cir. 2016) (holding NRS 115.3116(2)’s statutory notice
27   scheme was facially unconstitutional).
28
 1          On April 21, 2017, in Bank of New York Mellon v. Star Hills Homeowners Ass’n, this
 2   Court certified the following question to the Nevada Supreme Court: “Whether NRS §
 3   116.31168(1)’s incorporation of NRS § 107.090 requires homeowners associations to provide
 4   notices of default to banks even when a bank does not request notice?” Bank of New York
 5   Mellon v. Star Hill Homeowners Ass’n, 2017 WL 1439671, at *5 (D. Nev. April 21, 2017).
 6          In granting certification, the Court reasoned the following: In Bourne Valley, the Ninth
 7   Circuit definitively answered the question that the statute’s “opt-in” framework was
 8   unconstitutional. Bourne Valley Court Trust v. Wells Fargo Bank, NA, 832 F.3d 1154, 1160 (9th
 9   Cir. 2016). However, that left the Court with the unresolved question of what notice must be
10   provided. “It is solely within the province of the state courts to authoritatively construe state
11   legislation.” Cal. Teachers Ass’n v. State Bd. of Educ., 271 F.3d 1141, 1146 (9th Cir. 2001). As
12   such, state law questions of first impression like this one should be resolved by the state’s
13   highest court. See Huddleston v. Dwyer, 322 U.S. 232, 237 (1944).
14          On August 2, 2018, the Supreme Court of Nevada answered the certified question. See
15   SFR Invs. Pool 1, LLC v. Bank of New York Mellon, 422 P.3d 1248 (Nev. 2018). Further, it has
16   since issued two new opinions that bear on the issues in this action. See Wells Fargo Bank, N.A.
17   v. Tim Radecki, 2018 WL 4402403 (Nev. September 13, 2018); Bank of America, N.A. v. SFR
18   Invs. Pool 1, LLC, 2018 WL 4403296 (Nev. September 13, 2018) (tender of the superpriority
19   amount prior to foreclosure results in buyer taking property subject to deed of trust).
20          Also, since the action was stayed, opinions in several cases have directly addressed the
21   Federal Foreclosure Bar at issue in many cases. See Berezovsky v. Moniz, 869 F.3d 923 (9th Cir.
22   2017); Elmer v. JPMorgan Chase & Co., 707 Fed. Appx. 426 (9th Cir. 2017); Nationstar Mortg.,
23   LLC v. SFR Invs. Pool 1, LLC, 396 P.3d 754 (Nev. 2017).
24          A. Stay of the Case
25          A district court has the inherent power to stay cases to control its docket and promote the
26   efficient use of judicial resources. Landis v. North Am. Co., 299 U.S., 248, 254-55 (1936);
27   Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 200). A
28   stay is no longer necessary in this action where the certified question has already been decided.



                                                      -2-
 1          B. Briefing Schedule
 2          The parties may either file a stipulation or move the Court for a modified discovery plan
 3   and scheduling order as necessary. If the parties fail to do so, dispositive motions are due no later
 4   than forty-five (45) days after the entry of this order. Any future dispositive motions must
 5   address the most recent case law applicable to the issues in this action.
 6   II. Conclusion
 7          Accordingly, IT IS HEREBY ORDERED that the STAY in this action is LIFTED;
 8          IT IS FURTHER ORDERED that stipulations, motions to modify the discovery plan and
 9   scheduling order, or in the absence of such stipulations or motions, dispositive motions are due
10   within forty-five (45) days after the entry of this order.
11   Dated this 19th day of December, 2018.
12
13                                                   _____________________________
                                                     Kent J. Dawson
14
                                                     United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -3-
